Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 recites the limitation "the safety factor".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 21-23, 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
References such as Kristensen (20130188796) disclose adjusting parameters of hearing devices based on feedback data (Paragraph 0048 discloses “In case it is detected (or assumed) that the feedback situation has changed substantially (and permanently), e.g. in case that a new and better fitting ear mold has been taken into use, or e.g. in case that the ear canal has grown since the last use of the listening device resulting in a less well fitting ear mold, it is preferable that the long term feedback or IGmax is adapted to the new situation over a relatively short time period “).
However, evoking a hearing percept in various frequencies and adjusting gain for one frequency based on feedback data is missing from these references.
Also, obtaining feedback data indicative of a changed feedback path of a hearing prosthesis used by a recipient; and adjusting a gain of the hearing prosthesis based on the obtained feedback data, for specific frequency is not disclosed by the prior art of record.
The examiner does not see any motivations in combining the prior art of record to achieve the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 24, 25, 28, 29, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that he gain set in the hearing prosthesis is a gain set during a fitting session to fit the hearing prosthesis to a recipient thereof. The references does not disclose a sounds classifier. There is no mention of fast and slow adaptive gain margin modifier.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10165374. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims of 17694524
Claims of 10165374
24: A device, comprising:
a hearing prosthesis configured to capture sound and evoke a hearing percept based on the captured sound while managing feedback, wherein the hearing prosthesis is configured to manage feedback by setting a gain margin based on data relating to feedback influence.
13. A device, comprising: an implantable hearing prosthesis configured to at least one of record data based on feedback of the hearing prosthesis or detect a change in a state of the hearing prosthesis, wherein the implantable hearing prosthesis is one of a percutaneous bone conduction device or an implantable mechanical stimulator configured to be implanted beneath skin of the recipient.
14. The device of claim 13, wherein: a hearing prosthesis includes a system configured to be adjusted to vary a parameter that influences a hearing percept evoking output of the hearing prosthesis, wherein the hearing prosthesis is configured to automatically adjust the system based on at least one of the recorded data or the detected change in state.
15. The device of claim 14, wherein: the parameter is a set gain margin of the hearing prosthesis.



As seen above the claims 13-15 of the parent patent document disclose evoking hearing percept and adjustment of gain margin via feedback data as disclosed by claim 24 of the current application.
Similarly:
Claim 25 of current application is obvious with respect to claim 14 of the parent application as both disclose an automatic gain control system.
Claim 28 of current application is obvious with respect to claim 16 of the parent application. Although claim 16 only suggest feedback reduction, it would have been obvious to an ordinary skilled in the art that this can be achieved via gain control and gain reduction.
Claim 29 of current application is obvious with respect to claim 7 as both disclose a safety factor gain margin to be the adjusted parameter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652